 

MORTGAGE NOTE

 

$19,120,000.00 December 6, 2006

 

 

FOR VALUE RECEIVED, PMZ-HARTFORD, L.L.C. ("PMZ"), JPG-HARTFORD, L.L.C. ("JPG"),
and AI-HARTFORD, L.L.C. ("AI"), each a Delaware limited liability company as
tenants in common (jointly and severally referred to as "Borrower") having an
address for notice at c/o Zeller Realty Group, 401 N. Michigan Avenue, Suite
250, Chicago, Illinois 60611, promises to pay to the order of GOLDMAN SACHS
COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited partnership, at its
principal place of business at 600 East Las Colinas Boulevard, Suite 450,
Irving, Texas 75039 (hereinafter referred to as "Lender"), or at such place as
the holder hereof may from time to time designate in writing, the principal sum
of Nineteen Million One Hundred Twenty Thousand and No/100 Dollars
($19,120,000.00), in lawful money of the United States of America, with interest
thereon to be computed on the unpaid principal balance from time to time
outstanding at the Contract Rate (as hereinafter defined), and to be paid in
installments as provided herein.

 

1.          Payment Terms. Borrower shall pay to Lender a payment of interest
only for the period from and including the first date on which principal is
advanced to Borrower on this Note to and including the last day of December,
2006, which amount will be reserved and paid to Lender on the first date on
which principal is advanced to Borrower on this Note. Thereafter, Borrower shall
pay to Lender a payment of interest only (such amount hereinafter the "Monthly
Payment"), commencing on February 1, 2007 and continuing on the first (1St) day
of each calendar month thereafter up to and including December 1, 2016. The
outstanding principal balance of this Note (as the same may be extended,
renewed, modified, substituted, consolidated or amended, the "Note"), together
with all accrued but unpaid interest thereon, shall be due and payable on
January 1, 2017 or upon earlier maturity hereof whether by acceleration or
otherwise (the "Maturity Date"). Each such Monthly Payment shall be applied to
the payment of interest computed at the Contract Rate. Interest on the principal
sum of this Note shall be calculated on the basis of the actual number of days
elapsed in the related interest accrual period over a three hundred sixty (360)
day year. The first interest accrual period hereunder shall commence on and
include the date that principal is advanced hereunder and shall end on and
include the last day of such calendar month; unless principal is advanced on the
last day of a month, in which case the first interest accrual period shall
consist of only such last day. Each interest accrual period thereafter shall
commence on the first day of each calendar month during the Wan of this Note and
shall end on and include the last day of such calendar month. All amounts due
under this Note shall be payable without setoff, counterclaim or any other
deduction whatsoever.

 

2.          Interest. The term "Contract Rate" as used in this Note means a rate
of five and
fifty-two one-hundredths percent (5.52%) per annum.

 

3.          Security. This Note is evidence of that certain loan made by Lender
to Borrower
contemporaneously herewith (the "Loan"). This Note is secured by (a) that
certain Mortgage, Assignment of Rents, Security Agreement and Fixture Filing of
even date herewith in the

 

Goldman Sachs Commercial Mortgage Capital

Mortgage Note

Hartford Aurora Healthcare Clinic

 

 

 

 

amount of this Note given by Borrower for the benefit of Lender covering the fee
estate of Borrower in certain premises (the "Mortgaged Property") as more
particularly described therein (the "Mortgage"), (b) that certain Assignment of
Leases and Rents of even date herewith executed by Borrower in favor of Lender
(the "Assignment of Leases"), and (c) the other Loan Documents (as hereinafter
defined). The term "Loan Documents" as used in this Note means collectively this
Note, the Mortgage, the Assignment of Leases and any and all other documents
securing, evidencing, or guaranteeing all or any portion of the Loan or
otherwise executed and/or delivered in connection with this Note and the Loan.
Terms used in this Note with initial capitalized letters and not specifically
defined in this Note have the meanings given to them in the Mortgage.

 

4.          Late Charge. If any sum payable under this Note (other than the sum
payable on
the Maturity Date) is not paid on or within five (5) days after the date on
which it is due, Borrower shall pay to Lender upon demand an amount equal to the
lesser of five percent (5%) of such unpaid sum or the maximum amount peunitted
by applicable law in order to defray a portion of the expenses incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment, and such amount shall
be secured by the Loan Documents. If the day when any payment required under
this Note is due is not a Business Day (as hereinafter defined), then payment
shall be due on the first Business Day thereafter. The term "Business Day" shall
mean a day other than (i) a Saturday or Sunday, or (ii) any day on which banking
and savings and loan institutions in New York, New York are authorized or
obligated by law or executive order to be closed.

 

5.          Default and Acceleration. The whole of the principal sum of this
Note, together with all interest accrued and unpaid thereon and all other sums
due Lender under the Loan Documents (all such sums hereinafter collectively
referred to as the "Debt"), or any portion thereof, shall without notice become
immediately due and payable at the option of Lender upon the occurrence of any
Event of Default. In the event that it should become necessary to employ counsel
to collect or enforce the Debt or to protect or foreclose the security therefor
or to defend against any claims asserted by Borrower arising from or related to
the Loan Documents, Borrower also shall pay on demand all such costs incurred by
Lender, including reasonable out-of-pocket attorneys' fees and costs incurred
for the services of counsel whether or not suit be brought.

 

6.          Default Interest. Borrower does hereby agree that whenever an Event
of Default exists (including upon the failure of Borrower to pay the Debt in
full on the Maturity Date), Lender shall be entitled to receive and Borrower
shall pay interest on the entire unpaid principal sum and any other amounts due
Lender at a rate (the "Default Rate") equal to the lesser of (a) the maximum
rate permitted by applicable law, or (b) five percent (5%) above the Contract
Rate. The Default Rate shall be computed from the occurrence of the Event of
Default until the date Borrower cures the Event of Default and such cure is
accepted by Lender, which acceptance shall not be unreasonably withheld, delayed
or conditioned. This charge shall be added to the Debt, and shall be secured by
the Mortgage. This Section, however, shall not be construed as an

 

Goldman Sachs Commercial Mortga Capital

Mortgage Note

Hartford Aurora Healthcare Clinic

 

 

 

 

agreement or privilege to extend the date of the payment of the Debt, nor as a
waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default.

 

7.          Defeasance/Prepavment. The principal balance of this Note may not be
prepaid in whole or in part; except with respect to the application of
Involuntary Prepayments (as defined below) prior to the Maturity Date; provided,
however, Borrower shall have the right and option to obtain a release of the
Mortgaged Property from the lien of the Mortgage in accordance with the terms
and provisions set forth in Paragraph 11 of the Mortgage ("Defeasance").
Notwithstanding the foregoing sentence, Borrower shall have the privilege to
prepay the entire amount of the outstanding Debt on the first (1st) day of any
of the four (4) calendar months preceding the month in which the scheduled
Maturity Date occurs without the payment of the Yield Maintenance Premium or any
other premium or penalty. If prior to the scheduled Maturity Date (excluding,
however, during the four (4) months preceding the scheduled Maturity Date) and
during the existence of any Event of Default Borrower shall tender payment of an
amount sufficient to satisfy the entire outstanding Debt prior to a sale of the
Mortgaged Property either through foreclosure or the exercise of the other
remedies available to Lender under the Mortgage, such tender by Borrower shall
be deemed to be a voluntary prepayment and Borrower shall pay Lender, in
addition to the Debt, the greater of (1) the Yield Maintenance Premium
calculated pursuant to Paragraph 11 of the Mortgage that would be required if
the entire outstanding unpaid principal balance of the Note were subject to a
Defeasance pursuant to said Paragraph 11 or (2)(A) if said prepayment is made
prior to the First Defeasance Date (defined in Paragraph 11 of the Mortgage),
two percent (2%) of such entire outstanding unpaid principal balance or (B) if
said prepayment is made on or after the First Defeasance Date (excluding,
however, during the four (4) months preceding the scheduled Maturity Date), one
percent (1%) of such entire outstanding unpaid principal balance. Borrower shall
not be required to pay any Yield Maintenance Premium or any other premium or
penalty if, in accordance with the terms and conditions of the Mortgage, Lender
receives a prepayment of all or any portion of the Debt from (i) insurance
proceeds or other payments as a result of fire or other casualties or (ii)
awards or other payments made in any condemnation or eminent domain proceedings
(each an "Involuntary Prepayment") and any such Involuntary Prepayment is
applied by Lender towards reduction of the Debt; provided, however, if an Event
of Default exists and Lender has accelerated the Maturity Date when an
Involuntary Prepayment is applied to the Debt, then Borrower shall pay to Lender
an additional amount equal to the greater of (1) the Yield Maintenance Premium
calculated pursuant to Paragraph 11 of the Mortgage that would be required if
the Involuntary Prepayment were subject to a Defeasance pursuant to said
Paragraph 11 or (2)(A) if the Involuntary Prepayment is made prior to the First
Defeasance Date, two percent (2%) of the Involuntary Prepayment or (B) if the
Involuntary Prepayment is made on or after the First Defeasance Date (excluding,
however, during the three four (4) preceding the scheduled Maturity Date), one
percent (1%) of the Involuntary Prepayment.

 

8.          Savings Clause. It is expressly stipulated and agreed to be the
intent of Borrower and Lender at all times to comply with applicable state law
or applicable United States federal law (to the extent that United States
federal law permits Lender to contract for, charge, take, reserve, or receive a
greater amount of interest than under state law) and that this paragraph shall

 

Goldman Sachs Commercial Mortga Capital

Mortgage Note

Hartford Aurora Healthcare Clinic

 

 

 

 

control every other covenant and agreement in this Note and the other Loan
Documents. If the applicable law (state or federal) is ever judicially
interpreted so as to render usurious any amount called for under this Note or
under any of the other Loan Documents, or contracted for, charged, taken,
reserved, or received with respect to the Debt, or if Lender's exercise of the
option to accelerate the Maturity Date, or if any prepayment or the exercise of
any Defeasance by Borrower results in Borrower having paid any interest in
excess of that permitted by applicable law, then it is Lender's express intent
that all excess amounts theretofore collected by Lender shall be credited on the
principal balance of this Note and all other Debt and the provisions of this
Note and the other Loan Documents immediately be deemed revised and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the Debt shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Debt until payment in full so that the rate or amount of
interest on account of the Debt does not exceed the maximum lawful rate from
time to time in effect and applicable to the Debt for so long as the Debt is
outstanding. Notwithstanding anything to the contrary contained herein or in any
of the other Loan Documents, it is not the intention of Lender to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration.

 

9.          No Oral Change; Successors and Assigns; Liability. This Note may not
be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Borrower or Lender, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought. Whenever used, the singular number shall include the plural, the plural
the singular, and the words "Lender" and "Borrower" shall include their
respective successors, assigns, heirs, executors and administrators. If Borrower
consists of more than one person or party, the obligations and liabilities of
each such person or party shall be joint and several.

 

10.         Waivers. Except as specifically provided in the Loan Documents and
only to the extent permitted by applicable law, Borrower and any endorsers,
sureties or guarantors hereof jointly and severally waive presentment and demand
for payment, notice of intent to accelerate maturity, notice of acceleration of
maturity, protest and notice of protest and non-payment, all applicable
exemption rights, valuation and appraisement, notice of demand, and all other
notices in connection with the delivery, acceptance, performance, default or
enforcement of the payment of this Note and the bringing of suit and diligence
in taking any action to collect any sums owing hereunder or in proceeding
against any of the rights and collateral securing payment hereof. Borrower and
any surety, endorser or guarantor hereof (the "Original Parties") agree (i) that
the time for any payments hereunder may be extended from time to time without
notice and consent, (ii) to the acceptance by Lender of further collateral,
(iii) to the release by Lender of any existing collateral for the payment of
this Note, (iv) to any and all renewals, waivers or modifications that may be
granted by Lender with respect to the payment or other provisions of this Note,
and/or

 

Goldman Sachs Commercial Mortga Capital

Mortgage Note

Hartford Aurora Healthcare Clinic

 

 

 

 

(v) that additional borrowers, endorsers, guarantors or sureties may become
parties hereto all without notice to the Original Parties and without in any
manner affecting the respective liability of the Original Parties under or with
respect to this Note. No extension of time for the payment of this Note or any
installment hereof shall affect the liability of Borrower under this Note or any
endorser or guarantor hereof even though the Borrower or such endorser or
guarantor is not a party to such agreement (except and only to the extent of
such extension of time). Failure of Lender to exercise any of the options
granted herein to Lender upon the happening of one or more of the events giving
rise to such options shall not constitute a waiver of the right to exercise the
same or any other option at any subsequent time in respect to the same or any
other event. The acceptance by Lender of any payment hereunder that is less than
payment in full of all amounts due and payable at the time of such payment shall
not constitute a waiver of the right to exercise any of the options granted
herein to Lender at that time or at any subsequent time or nullify any prior
exercise of any such option without the express written acknowledgment of the
Lender.

 

11.         Authority. Each Borrower represents severally, but not jointly and
severally, that such Borrower has full power, authority and legal right to
execute, deliver and perform its obligations pursuant to this Note, the Mortgage
and the other Loan Documents and that this Note, the Mortgage and the other Loan
Documents constitute valid and binding obligations of such Borrower.

 

12.         Notices. All notices or other communications required or permitted
to be given pursuant hereto shall be given in the manner specified in the
Mortgage directed to the parties at their respective addresses as provided
therein.

 

13.         Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in this Note, the Mortgage or in any of the other Loan
Documents by any action or proceeding wherein a money judgment shall be sought
against Borrower (or any Member of Borrower), except that Lender may bring a
foreclosure action, a trustee's sale, a non-judicial foreclosure, an action for
specific performance, or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interests in the Mortgaged Property, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower's interest in the Mortgaged Property, in the Rents and in any
other collateral given to Lender. By accepting this Note, the Mortgage and the
other Loan Documents, Lender agrees that it shall not except as otherwise herein
provided, sue for, seek or demand any deficiency judgment against Borrower (or
any Member of Borrower) in any such action or proceeding under or by reason of
or under or in connection with this Note, the Mortgage or the other Loan
Documents. The provisions of this paragraph shall not, however, (a) constitute a
waiver, release or impairment of any obligation evidenced or secured by any of
the Loan Documents; (b) impair the right of Lender to name Borrower as a party
defendant in any action or suit for foreclosure and sale under the Mortgage; (c)
affect the validity or enforceability of the Guaranty or any other guaranty or
indemnity made in connection with the

 

Goldman Sachs Commercial Mortga Capital

Mortgage Note

Hartford Aurora Healthcare Clinic

 

 

 

 

Loan or any of the rights and remedies of the Lender thereunder; (d) impair the
right of Lender to obtain the appointment of a receiver; (e) impair the
enforcement of the Assignment of Leases; or (f) constitute a waiver of the right
of Lender to enforce the liability and obligation of Borrower, by money judgment
or otherwise, to the extent of, but only to the extent of any Losses (defined
below) incurred by Lender arising out of or in connection with the following:

 

(i)          fraud, material misrepresentation or willful misconduct by
Borrower, any of its pat tilers, officers, principals, or members, or Guarantor
in connection with the Loan;

 

(ii)         physical waste committed on the Mortgaged Property by Borrower
(including physical waste resulting from mold, mildew, fungus, mushroom, spores
or other microorganism of any type); damage to the Mortgaged Property as a
result of the intentional misconduct or gross negligence of Borrower, any of its
principals, officers, shareholders, partners or members, or any agent or
employee of any such persons; or the removal of any portion of the Mortgaged
Property by Borrower, any of its principals, officers, shareholders, partners or
members, or any agent or employee of any such persons in violation of the terms
of the Loan Documents while an Event of Default exists;

 

(iii)        subject to Borrower's right to contest as provided for in Paragraph
29 of the Mortgage and Aurora's rights to contest under of the Aurora Lease,
failure to pay any valid Taxes, mechanic's liens, materialmen's liens or other
liens on any portion of the Mortgaged Property which would be superior to the
lien of the Mortgage, to the full extent of the amount lawfully claimed by any
such lien claimant, but only to the extent the same was assessed or incurred
with respect to the Mortgaged Property (regardless of the date on which any lien
therefore attaches) prior to the date (x) any receiver appointed at the request
of Lender holds possession (to the exclusion of Borrower) of the Mortgaged
Property or (y) after Lender or its successors or assigns take possession (to
the exclusion of Borrower) of the Mortgaged Property pursuant to any
foreclosure, conveyance in lieu of foreclosure, or other transfer of title to
(or possession of) the Mortgaged Property to any of such parties; provided that
if Borrower's failure to make required payments into the Tax and Insurance
Impound (when and if such deposits are required by the Mortgage) or otherwise to
pay such Taxes and other liens is due solely to insufficient net cash flow
(i.e., actual gross revenues derived from the Mortgaged Property less actual
regular payments made by Borrower on the Note and other Loan Documents and all
other actual normal, reasonable and ordinary operating expenses made by Borrower
in connection with the Mortgaged Property) derived from the Mortgaged Property
during the Look Back Period (defined below), Borrower's liability for unpaid
Taxes and other liens under this clause (iii) shall be limited to the sum of (x)
the amount, if any, of the revenues derived from the Mortgaged Property that
were distributed or paid at any time during the Look Back Period to any person
owning a direct or indirect

 

Goldman Sachs Commercial Mortga Capital

Mortgage Note

Hartford Aurora Healthcare Clinic

 

 

 

 

beneficial ownership interest in Borrower plus (y) the amount of such revenues,
if any, that as of the date of Lender's declaration of an Event of Default
because of Borrower's failure to make required payments into the Tax and
Insurance Impound (when and if such deposits are required by the Mortgage) or
otherwise to pay Taxes were held by Borrower but were not expended by Borrower
to pay the Debt, such unpaid Taxes, other liens or other costs or expenses of
owning, operating and maintaining the Mortgaged Property. As used herein, the
term "Look Back Period" means the twelve (12) month period immediately preceding
the date of Lender's declaration of an Event of Default because of Borrower's
failure to make required payments into the Tax and Insurance Impound (when and
if such deposits are required by the Mortgage) or otherwise to pay Taxes. (The
determination of any limitation on Borrower's liability under this clause (iii)
shall be established to Lender's reasonable satisfaction based upon Borrower's
financial statements and other applicable written evidence delivered to Lender
by Borrower.);

 

(iv)        all out-of-pocket legal costs and expenses (including out-of-pocket
reasonable attorneys' fees) reasonably incurred by Lender arising from or
relating to the filing of a petition under the Bankruptcy Code by or against
Borrower;

 

(v)         the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity;

 

(vi)        the misappropriation or conversion by Borrower of (A) any insurance
proceeds paid by reason of any loss, damage or destruction to the Mortgaged
Property, (B) any awards or other amounts received in connection with the
condemnation of all or a portion of the Mortgaged Property, or (C) any Rents
while an Event of Default exists;

 

(vii)       any security deposits or other refundable deposits collected with
respect to the Mortgaged Property which are not delivered to Lender upon a sale
or foreclosure of the Mortgaged Property or other action in lieu thereof, except
to the extent any such security deposits were applied in accordance with the
temis and conditions of any of the Leases prior to the occurrence of the Event
of Default that gave rise to such sale or foreclosure or action in lieu thereof;
and

 

(viii)      failure to maintain any one or more of the Policies required under
Paragraph 2 of the Mortgage or to pay or provide the amount of any one or more
insurance deductible in excess of $25,000.00 following a Casualty or other
insured event or claim.

 

The term "Losses" means Lender's actual out-of-pocket costs and expenses
(including without limitation reasonable attorneys' fees and expenses).

 

Goldman Sachs Commercial Mortga Capital

Mortgage Note

Hartford Aurora Healthcare Clinic

 

 

 

 

Notwithstanding anything to the contrary in this Note or any of the Loan
Documents, (A) Lender shall not be deemed to have waived any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
U.S. Bankruptcy Code to file a claim for the full amount of the Debt secured by
the Mortgage or to require that all collateral shall continue to secure all of
the Debt owing to Lender in accordance with the Loan Documents, and (B) the Debt
shall be fully recourse to a Tenant In Common in the event that: (i) the
Mortgaged Property, any part thereof, or any ownership interest therein becomes
an asset in a voluntary bankruptcy or insolvency proceeding under the U.S.
Bankruptcy Code, or in an involuntary bankruptcy or insolvency proceeding,
which, in either event is brought by such Tenant In Common, the Applicable
Guarantor (defined below), or an Affiliate of such Tenant In Common or
Applicable Guarantor, or in an involuntary bankruptcy or insolvency proceeding
in which such Tenant In Common, Applicable Guarantor, or an Affiliate of such
Tenant In Common or Applicable Guarantor has colluded or conspired with the
Person bringing such action; (ii) such Tenant In Common fails to maintain its
status as a single purpose entity as required by, and in accordance with, the
terms and provisions of Paragraph 9 of the Mortgage and such failure is deemed
material to the determination by a court of competent jurisdiction in any
bankruptcy, insolvency, or reorganization proceeding to order the substantive
consolidation of the assets and liabilities of such Tenant In Common with any
other Person; (iii) such Tenant In Common fails to obtain Borrower's prior
written consent to any subordinate financing voluntarily incurred or (subject to
Borrower's rights to contest under Paragraph 29 of the Mortgage) any other lien
for any unpaid, voluntarily incurred outstanding indebtedness or voluntarily
incurred obligation that encumbers any portion of the Mortgaged Property or
encumbers any ownership interests in such Tenant In Common in violation of the
applicable tern's and provisions of Paragraph 8 of the Mortgage; (iv) such
Tenant In Common fails to obtain Lender's prior written consent to any voluntary
assignment, transfer, or conveyance of its undivided ownership interest to the
Mortgaged Property or any portion thereof or any other voluntary assignment,
transfer, or conveyance that results in a Change of Control of any portion of
the Mortgaged Property in violation of the applicable terms and provisions of
Paragraph 8 of the Mortgage; (v) such Tenant In Common fails to obtain Lender's
prior written consent to any voluntary assignment, transfer, or conveyance of
any ownership interests in such Tenant In Common that results in a Change of
Control in violation of the applicable terms and provisions of Paragraph 8 of
the Mortgage; (vi) there is an intentional breach of, or a deliberate failure to
perform, any covenant required to be performed by such Tenant In Common under
Paragraph 1(1) of the Mortgage or any representation or warranty made by such
Tenant In Common in said Paragraph was knowingly false or incorrect in a
material respect when made; or (vii) such Tenant In Common files, commences,
seeks or prosecutes an action for partition or forced sale of all or any portion
of the Premises and/or Improvements. As used herein, "Applicable Guarantor"
means Paul M. Zeller in the case of PMZ, James P. Gearen in the case of JPG, and
Luigi Bernardi in the case of AI.

 

14. WAIVER OF JURY TRIAL. BORROWER AND LENDER (BY ACCEPTANCE OF THIS NOTE)
HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
AND WAIVE TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT TO TRIAL BY JURY

 

Goldman Sachs Commercial Mortga Capital

Mortgage Note

Hartford Aurora Healthcare Clinic

 

 

 

 

FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THIS NOTE, THE DEED OF TRUST OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. BORROWER AND
LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

15.         Transfer. Lender shall have the unrestricted right at any time or
from time to time to sell this Note and the loan evidenced by this Note and the
Loan Documents or participation interests therein without Borrower's consent.
Borrower shall execute, acknowledge and deliver any and all instruments
reasonably requested by Lender to satisfy such purchasers or participants that
the unpaid indebtedness evidenced by this Note is outstanding upon the teiiiis
and provisions set out in this Note and the other Loan Documents. To the extent,
if any, specified in such assignment or participation, such assignee(s) or
participant(s) shall have the rights and benefits with respect to this Note and
the other Loan Documents as such assignee(s) or participant(s) would have if
they were the Lender hereunder.

 

16.         Applicable Law; Jurisdiction and Venue. THIS NOTE SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PREMISES
ARE LOCATED AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. BORROWER,
TO THE FULLEST EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, (A) SUBMITS TO
PERSONAL JURISDICTION IN THE STATE WHERE THE PREMISES ARE LOCATED OVER ANY SUIT,
ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS NOTE, (B)
AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN EITHER THE CITY OR THE COUNTY
WHERE THE PREMISES ARE LOCATED, (C) SUBMITS TO THE JURISDICTION OF SUCH COURTS,
AND (D) TO THE FULLEST EXTENT PERMITTED BY LAW, AGREES THAT BORROWER WILL NOT
BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM. BORROWER FURTHER
CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING BY ANY PROCESS, MEANS, OR METHOD
PERMITTED BY APPLICABLE LAW, INCLUDING, IF PERMITTED BY APPLICABLE LAW, BY
REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS
AS PROVIDED FOR IN THE MORTGAGE, AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE. A DETERMINATION THAT
ANY PROVISION OF

 

Goldman Sachs Commercial Mortga Capital

Mortgage Note

Hartford Aurora Healthcare Clinic

 

 

 

 

THIS NOTE IS UNENFORCEABLE OR INVALID SHALL NOT AFFECT THE ENFORCEABILITY OR
VALIDITY OF ANY OTHER PROVISION.

 

The remainder of this page is blank. The signature page follows.

 

Goldman Sachs Commercial Mortga Capital

Mortgage Note

Hartford Aurora Healthcare Clinic

 

 

 

 

Borrower has duly executed this Note to be effective as of the date first above
written

 

  PMZ-HARTFORD, L.L.C.,   a Delaware limited liability company       By: /s/    
  Reuben C. Warshawsky,       Chief Operating Officer       JPG-HARTFORD,
L.L.C.,   a Delaware limited liability company       By: /s/       Reuben C.
Warshawsky, Vice President       AI-HARTFORD, L.L.C.,   a Delaware limited
liability company       By:       Luigi Bernardi, President

 

Goldman Sachs Commercial Mortga Capital

Mortgage Note

Hartford Aurora Healthcare Clinic

 

 

 

 

Borrower has duly executed this Note to be effective as of the date first above
written..

 

  PMZ-HARTFORD, L.L.C.,   a Delaware limited liability company         By:      
Reuben C. Warshawsky     Chief Operating Officer         JPG-HARTFORD, L.L.C.,  
a Delaware limited liability company         By:       Reuben C. Warshawsky    
Vice President         AI-HARTFORD, L.L.C.,   a Delaware limited liability
company         By: /s/     Luigi Bernardi, President

 

Goldman Sachs Commercial Mortga Capital

Mortgage Note

Hartford Aurora Healthcare Clinic

 

 

